 

Case 1:18-cr-00535-RDB Document1 Filed 10/24/18 Page 1 of 5

ep

TILED
US. netRiet COURT

JS Wvor USAO 2018R00684 SISTRICT OF MAK YLAND
IN THE UNITED AT ATES DISEREC EG_OURT
FOR THE DI MARYLAND
CLERK'S OFFICE ROD
UNITED STATES OF AMERICA AE BALTIMORE

*K_/CRIMINAL No. _\€-95%3
yy 2 KCRINEINAL No. _18'-0'9°3'5

enim

V.

. * ~" (Narcotics Conspiracy, 21 U.S.C. § 846;
IVANOVICH CONSTANZO * False Claim of U.S, Citizenship,
MERCEDES-SORIANO, * 18 U.S.C. § 911; Re-entry of Removed
a/k/a “Misael Constanzo Mercedes,” * Alien after Felony Conviction; 8 U.S.C.
a/k/a “German Pena-Lopez,” * §§ 1326(a) & (b)(1))
OSCAR O, PILARTE-RIVERA, *
HERME SORIANO, *
a/k/a “Miguel Urraca-Gonzalez,” *
and *
ELVIN SOLANO-PENA, *
a/k/a “Joseph Allen Fields,” *
*
Defendants *
*
deve sk kkk
INDICTMENT
COUNT ONE ~S

(Narcotics Conspiracy)
The Grand Jury for the District of Maryland charges that:
From a time unknown to the Grand Jury, but no later than in or about June 2018 and

continuing through on or about September 2018, in the District of Maryland and elsewhere, the

defendants,

IVANOVICH CONSTANZO MERCEDES-SORIANO,
a/k/a “Misael Constanzo Mercedes,” a/k/a “German Pena-Lopez,”
OSCAR O, PILARTE-RIVERA,

HERME SORTANO,

a/k/a “Miguel Urraca-Gonzalez,” and
ELVIN SOLANO-PENA,

a/k/a “Joseph Allen Fields,”

did knowingly combine, conspire, confederate, and agree with each other and with persons

known and unknown to the Grand Jury to distribute and possess with the intent to distribute 100
 

Case 1:18-cr-00535-RDB Document1 Filed 10/24/18 Page 2 of 5

grams or more of a mixture and substance containing a detectable amount of heroin, a Schedule 1
controlled substance, a mixture and substance containing a detectable amount of cocaine, a
Schedule II controlled substance, and a mixture and substance containing a detectable amount of
fentanyl, a Schedule II controlled substance, in violation of 21 U.S.C. § 841.

21 U.S.C. § 846
Case 1:18-cr-00535-RDB Document1 Filed 10/24/18 Page 3 of 5

COUNT TWO
(False Claim of U.S. Citizenship)

The Grand Jury for the District of Maryland further charges that:
‘On or about September 5 and 6, 2018, in the District of Maryland, the defendant,

IVANOVICH CONSTANZO MERCEDES-SORIANO,
a/k/a “Misael Constanzo Mercedes,” a/k/a “German Pena-Lopez,”

being a citizen of the Dominican Republic and therefore an alien in the United States, falsely and
willfully represented himself to be a citizen of the United States; to wit, he identified himself as
“German Pena-Lopez”, born in Puerto Rico.

“18 U.S.C. § 911
~ Case 1:18-cr-00535-RDB Document1 Filed 10/24/18 Page 4 of 5

COUNT THREE
(False Claim of U.S. Citizenship)

The Grand Jury for the District of Maryland further charges that:
On or about September 5 and 6, 2018, in the District of Maryland, the defendant,

HERME SORIANO,
a/k/a “Miguel Urraca-Gonzalez,”

being a citizen of the Dominican Republic and therefore an alien in the United States, falsely and
willfully represented himself to be a citizen of the United States; to wit, he identified himself as
“Miguel Urraca-Gonzalez”, born in Puerto Rico.

18 U.S.C. § 911
 

Case 1:18-cr-00535-RDB Document1 Filed 10/24/18 Page5of5

COUNT FOUR
(IHegal Re-entry of Removed Alien after Felony Conviction)

The Grand Jury for the District of Maryland further charges that:
Beginning at least in or about June 2018 and continuing through in or about September
26, 2018, in the District of Maryland, the defendant, °

ELVIN SOLANO-PENA,
a/k/a “Joseph Allen Fields,”

an alien who previously had been deported and removed, after having been convicted of a felony,
knowingly entered and was found in the United States of America, the said defendant having not
obtained the express consent of the Attomey General of the United States or his or her successor,
the Secretary for Homeland Security (Title 6, United States Code, Sections 202(3), 202(4) and

557), to reapply for admission into the United States as required by law.

Oe Nele.

Robert K. Hur
United States Attorney

8 U.S.C. §§ 1326(a) & (b)(1)

A TRUE BILL:
ff

"SIGNATURE RED, REDACTED ren Jp (COnkedbe 27 201t

~Foreperson

 

 

 
